IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00118-CV

                    IN THE MATTER OF M.P., A JUVENILE


                          From the County Court at Law
                               Hill County, Texas
                              Trial Court No. 1734


                           MEMORANDUM OPINION


       This is an appeal of the denial of a writ of habeas corpus filed by a juvenile

pursuant to section 54.01(q)(1) of the Texas Family Code. TEX. FAM. CODE ANN. §

54.01(q) (Vernon 2009). This Court has received a letter from the State indicating that

the parties have agreed to a resolution of the case.

       Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed May 12, 2010
[CV06]